They also observed that the statute, (1) in authorizing a service upon a trustee, by leaving a copy at his usual place of abode, could not intend the case of one absent at sea, who could not obtain knowledge of the service for a long time. The provision was meant to guard against the fraudulent avoidance of persons liable as trustees.
As the trustee came in and disclosed at the first term after his return from sea, the Court awarded him his costs, considering him within the equity of the statute.
ADDITIONAL NOTE
[See, as to service of writs, Ames vs. Winsot, 19 Pick. 247. — F. H.]

 Stat. 1794, c. 65.